DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species election
2.	This application contains claims directed to the following patentably distinct species:
Species of feature of the complementarity region (claim 198)
A) a 5’ overhang
B) a 3’ overhang
C) a particular sequence
D) a combination of a 5’ overhang and a particular sequence
E) a combination of a 3’ overhang and a particular sequence

Species of cell-free nucleic acids (claim 202)
F) cell-free fetal DNAs
G) circulating cancer DNAs
H) host and non-host DNAs

Species of oligonucleotide pool (claims 207-211)
I) the oligonucleotide pool comprises oligonucleotides that comprise different overhang polynucleotides for a particular overhang length

K) the oligonucleotide pool comprises oligonucleotides that comprise all possible overhang polynucleotide combinations for each overhang length
L) the overhang polynucleotides in the oligonucleotides of the pool are random
M) the oligonucleotide pool comprises oligonucleotides that comprise different overhang polynucleotides for a particular overhang length, and the overhang polynucleotides in the oligonucleotides of the pool are random

Species of additional portion of the oligonucleotides of the oligonucleotides pool (claim 212)
N) the portion comprises a nucleic acid binding domain 
O) the portion comprises all or a portion of a sequencing adapter 
P) the portion comprises a combination of a nucleic acid binding domain and all or a portion of a sequencing adapter

3.	 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 197, 201 and 206 are generic.
	The invention listed in Species A-E, F-H, I-M and N-P do not relate to a single general inventive concept under PCR Rule 13.1 because, under PCR Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637